Exhibit 10.10

RIVERBED TECHNOLOGY, INC.

2006 DIRECTOR OPTION PLAN

(AS ADOPTED EFFECTIVE UPON THE IPO),

AS AMENDED MARCH 4, 2008

AND UPDATED TO REFLECT THE 2:1 STOCK SPLIT ON NOVEMBER 8, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1.    INTRODUCTION      1    ARTICLE 2.   
ADMINISTRATION      1    2.1    Committee Composition      1    2.2    Committee
Responsibilities      1    ARTICLE 3.    SHARES AVAILABLE FOR GRANTS      2   
3.1    Basic Limitation      2    3.2    Annual Increase in Shares      2    3.3
   Shares Returned to Reserve      2    ARTICLE 4.    AUTOMATIC OPTION GRANTS TO
NON-EMPLOYEE DIRECTORS      2    4.1    Eligibility      2    4.2    Initial
Grants      2    4.3    Annual Grants      2    4.4    Accelerated
Exercisability      3    4.5    Exercise Price      3    4.6    Term      3   
4.7    Affiliates of Non-Employee Directors      3    4.8    Stock Option
Agreement      3    ARTICLE 5.    PAYMENT FOR OPTION SHARES      3    5.1   
General Rule      3    5.2    Surrender of Stock      3    5.3    Exercise/Sale
     3    5.4    Other Forms of Payment      4    ARTICLE 6.    PROTECTION
AGAINST DILUTION      4    6.1    Adjustments      4    6.2    Dissolution or
Liquidation      4    6.3    Reorganizations      4    ARTICLE 7.    LIMITATION
ON RIGHTS      5    7.1    Stockholders’ Rights      5    7.2    Regulatory
Requirements      5    7.3    Withholding Taxes      6    ARTICLE 8.    FUTURE
OF THE PLAN      6    8.1    Term of the Plan      6    8.2    Amendment or
Termination      6    ARTICLE 9.    DEFINITIONS      6   

 

i



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC.

2006 DIRECTOR OPTION PLAN

ARTICLE 1. INTRODUCTION.

The Board adopted the Plan to be effective at the IPO. The purpose of the Plan
is to promote the long-term success of the Company and the creation of
stockholder value by (a) encouraging Non-Employee Directors to focus on critical
long-range objectives, (b) encouraging the attraction and retention of
Non-Employee Directors with exceptional qualifications and (c) linking
Non-Employee Directors directly to stockholder interests through increased stock
ownership. The Plan seeks to achieve this purpose by providing for automatic and
non-discretionary grants of Options to Non-Employee Directors.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware (except their choice-of-law provisions).

ARTICLE 2. ADMINISTRATION.

2.1 Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of two or more directors of the Company, who
shall be appointed by the Board. In addition, each member of the Committee shall
meet the following requirements:

(a) Any listing standards prescribed by the principal securities market on which
the Company’s equity securities are traded;

(b) Such requirements as the Internal Revenue Service may establish for outside
directors acting under plans intended to qualify for exemption under section
162(m)(4)(C) of the Code;

(c) Such requirements as the Securities and Exchange Commission may establish
for administrators acting under plans intended to qualify for exemption under
Rule 16b-3 (or its successor) under the Exchange Act; and

(d) Any other requirements imposed by applicable law, regulations or rules.

2.2 Committee Responsibilities. The Committee shall interpret the Plan and make
all decisions relating to the operation of the Plan. The Committee may adopt
such rules or guidelines as it deems appropriate to implement the Plan. The
Committee’s determinations under the Plan shall be final and binding on all
persons.



--------------------------------------------------------------------------------

ARTICLE 3. SHARES AVAILABLE FOR GRANTS.

3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Common Shares issued under the Plan shall not exceed (a) 1,000,000 plus (b) the
additional Common Shares described in Sections 3.2 and 3.3. The number of Common
Shares that are subject to Options outstanding at any time under the Plan shall
not exceed the number of Common Shares that then remain available for issuance
under the Plan. The limitations of this Section 3.1 and Section 3.2 shall be
subject to adjustment pursuant to Article 6.

3.2 Annual Increase in Shares. As of the first day of each fiscal year of the
Company, commencing on January 1, 2007, the aggregate number of Common Shares
that may be issued under the Plan shall automatically increase by 500,000 Common
Shares.

3.3 Shares Returned to Reserve. If Options are forfeited or terminate for any
other reason before being exercised, then the Common Shares subject to such
Options shall again become available for issuance under the Plan.

ARTICLE 4. AUTOMATIC OPTION GRANTS TO NON-EMPLOYEE DIRECTORS.

4.1 Eligibility. Only Non-Employee Directors shall be eligible for the grant of
Options under the Plan.

4.2 Initial Grants. Each Non-Employee Director who first becomes a member of the
Board after the date of the IPO shall receive a one-time grant of an Option
covering 60,000 Common Shares. In addition, each Non-Employee Director who first
becomes a member of the Board after the date of the IPO and who will serve on
the Audit Committee shall receive a one-time grant of an Option covering 10,000
Common Shares and each such Non-Employee Director who will also serve as the
chairman of the Audit Committee shall receive another one-time grant of an
Option covering an additional 10,000 Common Shares (for a total of 20,000 Common
Shares). Such Option(s) shall be granted on the date such Non-Employee Director
first joins the Board. Subject to the Non-Employee Director’s continuing
Service, Options granted under this Section 4.2 shall become exercisable in
equal monthly installments over the 48-month period commencing on the date of
grant. A Non-Employee Director who previously was an Employee shall not receive
a grant under this Section 4.2.

4.3 Annual Grants. Upon the conclusion of each regular annual meeting of the
Company’s stockholders held in the year 2007 or thereafter, each Non-Employee
Director who will continue serving as a member of the Board thereafter shall
receive an Option covering 20,000 Common Shares. In addition, each Non-Employee
Director who shall continue to be a member of the Audit Committee shall receive
an Option covering 8,000 Common Shares and each such Non-Employee Director who
will continue to serve as chairman of the Audit Committee shall receive another
Option covering an additional 4,000 Common Shares (for a total of 12,000 Common
Shares). Notwithstanding the foregoing, no Options shall be granted pursuant to
this Section 4.3 in the calendar year in which the same Non-Employee Director
received the Option(s) described in Section 4.2. Subject to the Non-Employee
Director’s

 

2



--------------------------------------------------------------------------------

continuing Service, Options granted under this Section 4.3 shall become
exercisable in equal monthly installments over the 48-month period commencing on
the date of grant. A Non-Employee Director who previously was an Employee shall
be eligible to receive grants under this Section 4.3.

4.4 Accelerated Exercisability. All Options granted to a Non-Employee Director
under this Article 4 shall also become exercisable in full in the event that the
Company is subject to a Change in Control before such Non-Employee Director’s
Service terminates. Acceleration of exercisability may also be required by
Section 6.3.

4.5 Exercise Price. The Exercise Price under all Options granted to a
Non-Employee Director under this Article 4 shall be equal to 100% of the Fair
Market Value of a Common Share on the date of grant, payable in one of the forms
described in Article 5.

4.6 Term. All Options granted to a Non-Employee Director under this Article 4
shall terminate on the earliest of (a) the 7th anniversary of the date of grant
if granted on or after March 8, 2008 or the 10th anniversary of the date of
grant if granted prior to March 4, 2008 or (b) the date 12 months after the
termination of such Non-Employee Director’s Service for any reason.

4.7 Affiliates of Non-Employee Directors. The Committee may provide that the
Options that otherwise would be granted to a Non-Employee Director under this
Article 4 shall instead be granted to an affiliate of such Non-Employee
Director. Such affiliate shall then be deemed to be a Non-Employee Director for
purposes of the Plan, provided that the Service-related vesting and termination
provisions pertaining to the Options shall be applied with regard to the Service
of the Non-Employee Director.

4.8 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan.

ARTICLE 5. PAYMENT FOR OPTION SHARES.

5.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except that the Committee at its sole
discretion may accept payment of the Exercise Price in any other form(s)
described in this Article 5. However, the Optionee may pay the Exercise Price in
a form other than cash or cash equivalents only to the extent permitted by
section 13(k) of the Exchange Act.

5.2 Surrender of Stock. With the Committee’s consent, all or any part of the
Exercise Price may be paid by surrendering, or attesting to the ownership of,
Common Shares that are already owned by the Optionee. Such Common Shares shall
be valued at their Fair Market Value on the date the new Common Shares are
purchased under the Plan.

5.3 Exercise/Sale. With the Committee’s consent, all or any part of the Exercise
Price and any withholding taxes may be paid by delivering (on a form prescribed
by the

 

3



--------------------------------------------------------------------------------

Company) an irrevocable direction to a securities broker approved by the Company
to sell all or part of the Common Shares being purchased under the Plan and to
deliver all or part of the sales proceeds to the Company.

5.4 Other Forms of Payment. With the Committee’s consent, all or any part of the
Exercise Price and any withholding taxes may be paid in any other form that is
consistent with applicable laws, regulations and rules.

ARTICLE 6. PROTECTION AGAINST DILUTION.

6.1 Adjustments. In the event of a subdivision of the outstanding Common Shares,
a declaration of a dividend payable in Common Shares or a combination or
consolidation of the outstanding Common Shares (by reclassification or
otherwise) into a lesser number of Common Shares, corresponding adjustments
shall automatically be made in each of the following:

(a) The number of Options available for future grants under Article 3;

(b) The number of Common Shares covered by each outstanding Option; or

(c) The Exercise Price under each outstanding Option.

In the event of a declaration of an extraordinary dividend payable in a form
other than Common Shares in an amount that has a material effect on the price of
Common Shares, a recapitalization, a spin-off or a similar occurrence, the
Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of the foregoing. Except as provided in this
Article 6, an Optionee shall have no rights by reason of any issuance by the
Company of stock of any class or securities convertible into stock of any class,
any subdivision or consolidation of shares of stock of any class, the payment of
any stock dividend or any other increase or decrease in the number of shares of
stock of any class.

6.2 Dissolution or Liquidation. To the extent not previously exercised, Options
shall terminate immediately prior to the dissolution or liquidation of the
Company.

6.3 Reorganizations. In the event that the Company is a party to a merger or
consolidation, all outstanding Options shall be subject to the agreement of
merger or consolidation. Such agreement shall provide for one or more of the
following:

(a) The continuation of such outstanding Options by the Company (if the Company
is the surviving corporation).

(b) The assumption of such outstanding Options by the surviving corporation or
its parent in a manner that complies with section 424(a) of the Code (even
though such Options are not ISOs).

 

4



--------------------------------------------------------------------------------

(c) The substitution by the surviving corporation or its parent of new options
for such outstanding Options in a manner that complies with section 424(a) of
the Code (even though such Options are not ISOs).

(d) Full exercisability of such outstanding Options and full vesting of the
Common Shares subject to such Options, followed by the cancellation of such
Options. The full exercisability of such Options and full vesting of the Common
Shares subject to such Options may be contingent on the closing of such merger
or consolidation. The Optionees shall be able to exercise such Options during a
period of not less than five full business days preceding the closing date of
such merger or consolidation, unless (i) a shorter period is required to permit
a timely closing of such merger or consolidation and (ii) such shorter period
still offers the Optionees a reasonable opportunity to exercise such Options.
Any exercise of such Options during such period may be contingent on the closing
of such merger or consolidation.

(e) The cancellation of such outstanding Options and a payment to the Optionees
equal to the excess of (i) the Fair Market Value of the Common Shares subject to
such Options (whether or not such Options are then exercisable or such Common
Shares are then vested) as of the closing date of such merger or consolidation
over (ii) their Exercise Price. Such payment shall be made in the form of cash,
cash equivalents, or securities of the surviving corporation or its parent with
a Fair Market Value equal to the required amount. Such payment may be made in
installments and may be deferred until the date or dates when such Options would
have become exercisable or such Common Shares would have vested. Such payment
may be subject to vesting based on the Optionee’s continuing Service, provided
that the vesting schedule shall not be less favorable to the Optionees than the
schedule under which such Options would have become exercisable or such Common
Shares would have vested. If the Exercise Price of the Common Shares subject to
such Options exceeds the Fair Market Value of such Common Shares, then such
Options may be cancelled without making a payment to the Optionees. For purposes
of this Subsection (e), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.

ARTICLE 7. LIMITATION ON RIGHTS.

7.1 Stockholders’ Rights. A Optionee shall have no dividend rights, voting
rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Option prior to the time when he or she becomes entitled
to receive such Common Shares by filing a notice of exercise and paying the
Exercise Price. No adjustment shall be made for cash dividends or other rights
for which the record date is prior to such time, except as expressly provided in
the Plan.

7.2 Regulatory Requirements. Any other provision of the Plan notwithstanding,
the obligation of the Company to issue Common Shares under the Plan shall be
subject to all applicable laws, rules and regulations and such approval by any
regulatory body as may be required. The Company reserves the right to restrict,
in whole or in part, the delivery of Common Shares pursuant to any Option prior
to the satisfaction of all legal requirements relating to the issuance of such
Common Shares, to their registration, qualification or listing or to an
exemption from registration, qualification or listing.

 

5



--------------------------------------------------------------------------------

7.3 Withholding Taxes. To the extent required by applicable federal, state,
local or foreign law, an Optionee or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.

ARTICLE 8. FUTURE OF THE PLAN.

8.1 Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of the IPO. The Plan shall remain in effect until the earlier of
(a) the date the Plan is terminated under Section 8.2 or (b) the 10th
anniversary of the date the Board adopted the Plan.

8.2 Amendment or Termination. The Board may, at any time and for any reason,
amend or terminate the Plan. An amendment of the Plan shall be subject to the
approval of the Company’s stockholders only to the extent required by applicable
laws, regulations or rules. No Awards shall be granted under the Plan after the
termination thereof. The termination of the Plan, or any amendment thereof,
shall not affect any Award previously granted under the Plan.

ARTICLE 9. DEFINITIONS.

9.1 “Board” means the Company’s Board of Directors, as constituted from time to
time.

9.2 “Audit Committee” means the Audit Committee of the Board.

9.3 “Change in Control” means:

(a) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent corporation of such continuing or surviving entity;

(b) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(c) A change in the composition of the Board, as a result of which fewer than
50% of the incumbent directors are directors who either:

(i) Had been directors of the Company on the date 24 months prior to the date of
such change in the composition of the Board (the “Original Directors”); or

(ii) Were appointed to the Board, or nominated for election to the Board, with
the affirmative votes of at least a majority of the aggregate of (A) the
Original Directors who were in office at the time of their appointment or
nomination and (B) the directors

 

6



--------------------------------------------------------------------------------

whose appointment or nomination was previously approved in a manner consistent
with this Paragraph (ii); or

(d) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities. For purposes of
this Subsection (d), the term “person” shall have the same meaning as when used
in sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

9.4 “Code” means the Internal Revenue Code of 1986, as amended.

9.5 “Committee” means a committee of the Board, as described in Article 2.

9.6 “Common Share” means one share of the common stock of the Company.

9.7 “Company” means Riverbed Technology, Inc., a Delaware corporation.

9.8 “Consultant” means a consultant or adviser who provides bona fide services
to the Company, a Parent or a Subsidiary as an independent contractor.

9.9 “Employee” means a common-law employee of the Company, a Parent or a
Subsidiary.

9.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

9.11 “Exercise Price” means the amount for which one Common Share may be
purchased upon exercise of such Option, as specified in the applicable Stock
Option Agreement.

9.12 “Fair Market Value” means the market price of Common Shares, determined by
the Committee in good faith on such basis as it deems appropriate. Whenever
possible, the determination of Fair Market Value by the Committee shall be based
on the prices reported in The Wall Street Journal. Such determination shall be
conclusive and binding on all persons.

9.13 “IPO” means the initial public offering of the Company’s Common Shares.

 

7



--------------------------------------------------------------------------------

9.14 “Non-Employee Director” means a member of the Board who is not an Employee.

9.15 “Option” means an option granted under the Plan and entitling the holder to
purchase Common Shares. Options do not qualify as incentive stock options
described in section 422(b) of the Code.

9.16 “Optionee” means an individual or estate that holds an Option.

9.17 “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

9.18 “Plan” means this Riverbed Technology, Inc. 2006 Director Option Plan, as
amended from time to time.

9.19 “Service” means service as a Non-Employee Director.

9.20 “Stock Option Agreement” means the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

9.21 “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. A corporation that attains the status of a
Subsidiary on a date after the adoption of the Plan shall be considered a
Subsidiary commencing as of such date.

 

8